Citation Nr: 1036541	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  The Board notes that 
the Veteran has since moved to North Carolina and the appeal 
should be transferred to the jurisdiction of the Winston-Salem, 
North Carolina, RO.

The Veteran testified at a June 2005 Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript has been 
associated with the claims file.

The appeal has been previously remanded by the Board in May 2005 
and September 2007 for evidentiary and procedural development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board regrets that a remand is necessary in this case.  

In September 2007, the Board remanded the case for compliance 
with its October 2005 remand ordering the verification of the 
Veteran's alleged PTSD stressor, and the conduction of a medical 
examination, if such stressor was verified by the Joint Services 
Records Research Center (JSSRC), previously known as the United 
States Armed Forces Service Center of Research of Unit Records 
(USASCRUR).  Upon completion of such development, if the benefits 
requested on appeal were not granted to the Veteran's 
satisfaction, the RO was to furnish the Veteran and his 
representative a supplemental statement of the case (SSOC) which 
addressed all of the evidence obtained after the issuance of the 
June 2007 SSOC, and provide an opportunity for them to respond.  

The Board notes that the Appeals Management Center (AMC), which 
has been handling the appeal since the October 2005 remand, 
completed the development regarding the verification of the 
Veteran's stressor and issued SSOC's in April 2009 and September 
2009.  However, it appears that the Veteran was not furnished 
with copies of either SSOC, as neither was sent to his last known 
address.  A review of the record indicates that the Veteran 
reported a new address in North Carolina in correspondence 
received by the AMC in June 2007.  However, the April and 
September 2009 SSOC's were mailed to the Veteran's prior address 
in Louisiana.  

Therefore, the Board remanded this case in November 2009 to 
provide the Veteran copies of the SSOC's.  The AMC completed a 
computer search for the Veteran's last known address on June 21, 
2010, which showed the same address in North Carolina supplied to 
the AMC by the Veteran in the correspondence dated in June 2007.  
However, it is not clear from the file whether the RO sent copies 
of the SSOC's to the Veteran.  Rather, there is a handwritten 
notation on the September 2009 SSOC dated June 22, 2010 
indicating that the SSOC was sent to the Veteran's 
representative.   Without a clear indication that the Veteran was 
provided appropriate notice, it is impossible for the Board to 
determine whether the prior remand instructions were satisfied.  

Moreover, although the above-referenced notation was on the 
September 2009 SSOC, there is absolutely no indication that the 
Veteran was provided a copy of the April 2009 SSOC in compliance 
with the Board's Remand instructions.

Unfortunately, another remand is required as the Veteran has 
right to be furnished with a SSOC addressing all of the evidence 
obtained after the issuance of the June 2007 SSOC and be given 30 
days to respond from the date of mailing.  38 C.F.R. §§ 19.30, 
19.31, 20.302(c) (2009).  The AMC's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should 
be furnished copies of the April 2009 and 
September 2209 SSOCs. Please document in 
the file that both documents were sent to 
the Veteran.  The SSOC should be mailed to 
the Veteran at his last known address (in 
North Carolina).  The Veteran should then 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


